Opinion issued March 18, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01083-CV
____________

DONNA SCROGGINS, Appellant

V.

MEMORIAL HERMANN HOSPITAL SYSTEM, Appellee




On Appeal from the 400th District Court
Ft. Bend County, Texas
Trial Court Cause No. 09DCV170293




MEMORANDUM  OPINION
          The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, we grant the motion and dismiss the appeal .  Tex. R. App. P.
42.1(a)(1).
          We overrule all pending motions in this appeal as moot.  We direct the Clerk
to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.